—Order, Supreme Court, New York County (Lewis Friedman, J.), entered September 15, 1997, which granted defendant’s motion for summary judgment dismissing the complaint and denied plaintiffs cross motion for summary judgment, unanimously affirmed, without costs.
Plaintiffs newly advanced argument, that the notice provisions of the parties’ contract are inapplicable to its claims for breach of contract, is not preserved for appellate review (see, 815 Park Ave. Owners v Fireman’s Ins. Co., 225 AD2d 350, 355, lv denied 88 NY2d 808). Were we to reach this issue, it is clear that article 51 of the subject agreement does in fact require compliance with said notice provisions as a condition precedent to commencing an action for breach of contract and that the required notice was not given by plaintiff. We have reviewed plaintiffs remaining arguments and find them unpersuasive. Concur — Lerner, J. P., Milonas, Rosenberger and Ellerin, JJ.